ORDER

MURPHY, Chief Judge.
On September 15, 1995, the Court granted appellants’ petition for a writ of certiorari which sought the reversal of a judgment of the Circuit Court for Baltimore City dated August 1,1995; that judgment required that the Chairman of the Baltimore City Housing Authority appear pursuant to subpoe*25na issued by the appellee Committee on Legislative Investigations, a Standing Committee of the City Council of Baltimore, to testify before the Committee concerning repairs and rehabilitation of housing units authorized by the Housing Authority of Baltimore City.
Briefs were filed by appellants on October 10, 1995; the appellee, the Committee on Legislative Investigations, filed its brief on November 16, 1995. Oral argument was scheduled and heard before this Court on December 1, 1995.
It now appears that the terms of the members of the Baltimore City Council, including the terms of the members of the appellee Standing Committee, expired on December 7, 1995 by reason of the November, 1995 municipal elections in Baltimore City for members of the City Council.
In view of these circumstances, and as conceded by the appellee, the case in its current posture is now moot. We shall therefore vacate the judgment of the Circuit Court for Baltimore City and remand the case to that court with directions to dismiss the case on grounds of mootness. See Attorney Gen. v. A.A. County School Bus, 286 Md. 324, 407 A.2d 749 (1979), and Maryland Rule 8-602(a)(10).
Costs in the Circuit Court for Baltimore City and in this Court to be paid by appellants.